Exhibit 10.1

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT

The Employment Agreement, dated May 17, 2009 and effective as of February 2,
2009 (hereinafter the “Agreement”) by and between Coventry Health Care, Inc., a
Delaware corporation, and Harvey C. DeMovick, Jr., is hereby amended by this
Amendment No. 1, entered into as of February 7, 2012, with an effective date of
January 1, 2012. Capitalized terms not defined herein have the meanings set
forth in the Agreement.

WHEREAS, the Executive and the Company wish to extend the Initial Term of the
Agreement for an additional two years, through December 31, 2013, consistent
with the Company’s desire to retain the services of the Executive; and

WHEREAS, the Executive and the Company wish to establish certain terms regarding
the performance-based compensation awards which the Executive can earn during
this additional two year period of employment.

NOW, THEREFORE, the Company and the Executive hereby amend the Agreement as
follows by entering into this Amendment No. 1:

 

1. Amendments to the Agreement

 

  (A) Section 1.1 of the Agreement is hereby amended and restated as follows:

“The term of the Executive’s employment commenced on February 2, 2009 and shall
terminate on December 31, 2013 (the “Initial Term”) unless the Executive’s
employment is terminated sooner as outlined in Section 4 herein.”

 

  (B) The last sentence of Section 2.2 of the Agreement is hereby deleted and
the following shall be substituted in its place:

“The Executive shall be eligible for an annual bonus (“Bonus”) in accordance
with the Company’s performance-based plan for purposes of Section 162(m) of the
Internal Revenue Code (the “Code”), which is currently administered as the
Company’s Executive Management Incentive Plan. As of January 1, 2012, the
Executive’s target annual Bonus shall equal 75% of his Base Salary and shall be
earned based upon achievement of the performance targets set annually by the
Committee. In no event will the annual Bonus exceed 200% of the target Bonus.”



--------------------------------------------------------------------------------

  (C) New Sections 2.8 and 2.9 are hereby incorporated into the Agreement as
follows:

 

  “2.8 On January 3, 2012, in accordance with the terms of the Incentive Plan,
the Company shall grant Executive long-term performance based compensation
awards having a grant date value of $2,950,000 as follows:

 

  (a) 31,494 restricted stock units, calculated by dividing $973,500 (33% of the
grant date value of $2,950,000) by $30.91, the closing market price of a share
of the Company’s common stock on the New York Stock Exchange on January 3, 2012
(the “2012 Closing Price”). Upon achievement of the EPS target as set by the
Committee for 2012, the restricted stock units shall vest in two equal annual
increments on December 31, 2012 and on December 31, 2013. The vested restricted
stock units will be settled in cash and paid out in mid-February, 2014.

 

  (b) 63,944 performance share units, calculated by dividing $1,976,500 (67% of
the grant date value of $2,950,000) by the 2012 Closing Price. The performance
share units will vest on December 31, 2013 based on the level of achievement of
the following two equally weighted performance factors: (1) the cumulative EPS
earned over 2012 and 2013 relative to achievement of the aggregate 2012 and 2013
EPS targets set by the Committee, and (2) the cumulative revenue growth during
2012 and 2013 relative to achievement of the revenue target set by the
Committee. The vested performance share units will be settled in cash and paid
out in mid-February 2014.”

 

  “2.9 On January 1, 2013, in accordance with the terms of the Incentive Plan,
the Company shall grant Executive long-term performance based compensation
awards having a grant date value of $2,950,000 as follows:

 

  (a) that number of restricted stock units calculated by dividing $973,500 (33%
of the grant date value of $2,950,000) by the closing market price of a share of
the Company’s stock on the New York Stock Exchange on January 2, 2013 (the “2013
Closing Price”). Upon achievement of the EPS target set by the Committee for
2013, the restricted stock units will vest on December 31, 2013, settled in
cash, and paid out in mid-February 2014.

 

- 2 -



--------------------------------------------------------------------------------

  (b) that number of performance share units calculated by dividing $1,976,500
(67% of the grant date value of $2,950,000) by the 2013 Closing Price. The
performance share units shall vest on December 31, 2013 based on the level of
achievement of the following two equally weighted performance factors: (1) the
cumulative EPS earned over 2012 and 2013 relative to the aggregate of the 2012
and 2013 EPS targets set by the Committee, and (2) the cumulative revenue growth
during 2012 and 2013 relative to achievement of the revenue target set by the
Committee. The vested performance share units will be settled in cash and paid
out in mid-February 2014.”

 

  (D) Section 3.1(e) is amended and restated as follows:

 

  “(e) upon the Executive’s death, all unvested outstanding awards of restricted
stock units and performance share units will vest in full. The value of these
awards shall be the closing market price of a share of the Company’s stock on
the New York Stock Exchange on the date of the Executive’s death and shall be
settled in cash and paid to the Executive’s beneficiaries within forty-five
(45) days of the Executive’s death.”

 

  (E) Section 3.2(d) is amended and restated as follows:

 

  “(d) upon the Executive’s disability, all unvested outstanding awards of
restricted stock units and performance share units will vest in full. The value
of these awards shall be the closing market price of a share of the Company’s
stock on the New York Stock Exchange on the date of the Executive’s disability
and shall be settled in cash and paid to Executive within forty-five (45) days
of the date of Executive’s disability.”

 

  (F) Section 4.1(c) is amended and restated as follows:

 

  “(c)

if the Executive’s Termination Without Cause or Constructive Termination occurs
prior to January 1, 2013, the pro rata portion (based upon the number of full
months elapsed during calendar year 2012) of the restricted stock units granted
to Executive pursuant to Section 2.8(a) of this Amendment No.1 shall vest upon
achievement of the 2012 EPS target set by the Committee and the pro rata portion
of the performance share units granted to Executive pursuant to Section 2.8(b)
of this Amendment No.1 shall vest upon achievement of the performance metrics
set by the committee applicable to calendar year 2012. These vested restricted
stock units and performance share units will be settled in cash and paid out in
mid-February 2013. If the Executive’s Termination Without Cause or Constructive
Termination occurs on

 

- 3 -



--------------------------------------------------------------------------------

or after January 1, 2013, the pro rata portion (based upon the number of full
months elapsed during calendar year 2013) of the restricted stock units granted
to Executive pursuant to Section 2.9(a) of this Amendment No.1 shall vest upon
achievement of the 2013 EPS target set by the Committee and the pro rata portion
(based upon the number of months elapsed during the 24 month performance period)
of the performance share units granted to Executive pursuant to Section 2.8(b)
and Section 2.9(b) of this Amendment No.1 shall vest upon achievement of the
performance metrics set by the Committee. These vested restricted stock units
and performance share units will be settled in cash and paid out in mid-February
2014.”

 

  (G) The second sentence of Section 4.1 is amended and restated as follows:

“However, except in the case of a Change in Control, if the Executive suffers a
Termination Without Cause or a constructive Termination, the Company will pay
the Executive the following:”

 

  (H) The first sentence of Section 4.2 is hereby amended and restated as
follows:

“if the Executive suffers a Termination Without Cause or Constructive
Termination following a Change in control, the Company will pay to the Executive
the following:”

 

  (I) Section 4.2(d) is amended and restated as follows:

 

  “(d) upon the Executive’s termination under this Section 4.2, all unvested
outstanding awards of restricted stock units and performance share units will
vest in full. The awards will be immediately settled with a cash payment based
on the price per share paid in the Change in Control.”

 

  (J) The last sentence of Section 4.3 is hereby deleted and the following shall
be substituted in its place:

“Any unvested stock options, unvested restricted stock units, and unvested
performance share units shall be forfeited. The vested stock options, vested
restricted stock units, vested performance share units and any other outstanding
equity awards granted to the Executive shall be governed by the applicable award
agreements, the Incentive Plan and, unless otherwise waived in the Agreement, as
amended, the provisions of any other incentive plans.”

 

- 4 -



--------------------------------------------------------------------------------

  (K) Section 4.4(b)(1) is amended and restated as follows:

 

  “(1) a reassignment of duties or responsibilities that are not at least the
equivalent of his current position as set forth in Section 1.2, a change in his
current title or in his reporting relationship to Allen F. Wise, as the CEO of
the Company, or an involuntary material reduction in the compensation and
benefits provided herein,”

 

2. Continued Employment

Notwithstanding the Continued Employment provisions set forth in Section 5(b) of
the Company’s Executive Management Incentive Plan, as such provisions may be
amended from time to time, Executive’s employment shall terminate in accordance
with the Agreement, as amended, and Executive shall be eligible for payout of
his vested restricted share units and vested performance share units in
accordance with the terms of the Agreement, as amended.

 

3. Effect of Amendment

Except as and to the extent expressly modified by this Amendment No. 1, the
Agreement will remain in full force and effect in all respects.

 

4. Counterparts

This Amendment No. 1 may be executed in counterparts, each of which will
constitute an original and all of which, when taken together, will constitute
one agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 as of
February 7, 2012.

 

COVENTRY HEALTHCARE, INC. By:   /s/ Allen F. Wise  

 

Name:   Allen F. Wise Title:   Chief Executive Officer EXECUTIVE By:   /s/
Harvey C. DeMovick, Jr.  

 

Name:   Harvey C. DeMovick, Jr.   Executive Vice President

 

- 5 -